Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 101-107, 111, 114 drawn to an engineered mosaic influenza hemagglutinin (HA) or neuraminidase (NA) polypeptide, produced by a method comprising aligning HA or NA amino acid sequences from multiple circulating strains of a particular type and/or subtype of influenza virus to generate an alignment; identifying positions of amino acids corresponding to epitopes and antigenic regions, or defined set of residue positions; compiling amino acid residues across the alignment at the identified positions for epitopes and antigenic regions, or defined set of residue positions thereby generating antigenic repertoires; defining a set of amino acid sequence patterns within the antigenic repertoires for each epitope and antigenic region, or defined set of residue positions, wherein each amino acid sequence pattern in the set is represented only once; selecting one or more sequences based on the defined amino acid sequence patterns in the set for each epitope or antigenic region, or defined set of residue positions, thereby resulting in combinations of selected sequences for epitopes and antigenic regions or defined set of residue positions across the alignment according to pre-determined criteria; and inserting selected sequences into corresponding locations in a structural backbone of HA or NA, thereby generating engineered mosaic influenza HA or NA polypeptides, wherein the engineered mosaic influenza HA or NA polypeptides are distinct from naturally circulating strains; and evaluating each of the engineered mosaic influenza HA or NA polypeptides based on conformational stability and breadth of coverage across naturally occurring strains,         Classified in CPC: C07K14/005.
.	Claim 108-110, drawn to an isolated nucleic acid molecule encoding an engineered HA or NA polypeptide of claim 100, 	Classified in CPC: C12N2760/16022.
Claim 112, drawn to an influenza virus-like particle (VLP) comprising an influenza HA polypeptide of claim 100, Classified in CPC: C12N2760/16034.
Claims 113 and 119, drawn to a method for producing an influenza VLP comprising an engineered influenza HA polypeptide of claim 100, the method comprising transfecting a host cell with, (i)    a vector encoding the influenza HA polypeptide (ii)    a vector encoding an influenza NA protein, and (iii)    a vector encoding an HIV gag protein under conditions sufficient to allow for expression of the HA, NA and HIV gag proteins, Classified in CPC: A61K39/145.
Claim 115-118, drawn to a method of immunizing a subject against influenza virus, comprising administering to the subject the pharmaceutical composition of claim 114., Classified in CPC: C12N2760/16062.

The inventions are distinct, each from the other because of the following reasons:
	Inventions (I or II or III) and (V) are related as product and process of use.  The inventions can be shown to be distinct if either or both of  the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the mosaic influenza polypeptide can be used in a method to detect antibodies. 
Inventions I and (II or III) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are structurally and biologically different from each other.  
Inventions IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually 
Inventions II and III are distinct, each from the other in that invention II is drawn to an isolated nucleic acid molecule encoding an engineered HA or NA polypeptide  an influenza virus-like particle (VLP), whereas invention III is drawn to an influenza virus-like particle (VLP).  The compositions of the two inventions have biologically different structures and biological activities.
Inventions (I or II or III) and IV are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the mosaic influenza polypeptide comprising a hemagglutinin can be used in a method to detect antibodies. 

This application contains claims directed to the following patentably distinct species: 
The species election requirement applies to whichever group is elected by Applicant.
Claim 104, drawn to the engineered influenza hemagglutinin (HA) polypeptide of claim 100, comprising an amino acid sequence that is at least 90% identical to an engineered influenza HA polypeptide that appears in Table 1. Applicant must elect one SEQ ID NO. from Table 1.
The species are independent or distinct because the search for each species is not coextensive with the other species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the search for each species is not coextensive with the other species.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546. The examiner can normally be reached on M-F 8am-4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571)272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648